Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The IDS submitted on December 30, 2019 contained errors in the US Publication numbers, which has been corrected as noted on the attached, annotated IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm et al, US 2014/0188152 A1 (“Aggerholm”) in view of Koehler, US 2013/0158591 A1.
Regarding claim 1, Aggerholm discloses a filter device (10, see Figs. 1-11B, para [0043]), comprising: 
a filtering part (14) having a first end and a second end opposite to each other (first and second ends of 14, see Fig. 1, para [0043]); 
a degradable constraining part (holding ring 32, Fig. 1) configured to constrain at least the first end of the filtering part (paras [0066]-[0068]; holding ring 332 can be made of biodegradable material and can be used as alternative to ring 32); 
a stent part (12) having a first end and a second end opposite to each other (12a, 12b, Fig. 1, para [0044]), the first end of the stent part being connected to the second end of the filtering part (Fig. 1, para [0043]) and the stent part being disposed coaxial with the filtering part (Fig. 1, para [0043]); and 
wherein the constraining part (32) is further configured to constrain the second end of the stent part (12, see Fig. 1, para [0069]; second filter 414 equivalent to filter 14 with ring 32 can be disposed at opposite end of stent 12).
Aggerholm is silent as to a connecting part disposed at the first end of the filtering part and/or the second end of the stent part and configured to be connected to an external mechanism; and that there is a configuration where the connecting part is disposed at the second end of the stent part.
However, Koehler, in the same field of art, namely filter devices used in blood vessels (see paras [0021]; [0055]), teaches a filter device (10, see Figs. 1, 11a-c) having a filtering part (20, 40) having a first end and a second end opposite each other (Fig. 1), and a support/stent part (lattice 30) having a first end and a second end opposite each other (Fig. 1), a connecting part (hook, 66) disposed at the first end of the filtering part and/or the second end of the support/stent part and configured to be 
In the device of Aggerholm as modified by Koehler, the connecting part (66) is positioned on or disposed at the second end of the stent part when the constraining part (32) is further configured to constrain the second end of the stent part. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the filter device of Aggerholm with the connecting part as taught by Koehler in order to provide the stated advantages of allowing retrieval of the filter from either side of the filter through either the femoral or jugular vein of the patient and therefore allow easier access to the filter in all types of treatment situations (Koehler, para [0058]; [0059]).
Regarding claim 2, Aggerholm as modified discloses the filter device according to claim 1, and Aggerholm further teaches wherein the filter device (10, Fig. 1) has a head end and a tail end opposite to each other (head end is at 14 and tail end is at 12a, Fig. 1), the first end of the filtering part (14) corresponds to the head end of the filter device (Fig. 1), and the second end of the stent part (12a) corresponds to the tail end of the filter device (Fig. 1, para [0044]).
Regarding claim 3, Aggerholm as modified discloses the filter device according to claim 2, and Aggerholm further teaches wherein the stent part (12) comprises a support part (18, 16, Fig. 1) and a retrieving part (414) when the connecting part is disposed at the second end of the stent part (see rejection above for claim 1, Aggerholm as modified by Koehler would include the connecting part/hook 66 disposed at end 414 of stent of Aggerholm), and the second end of the stent part (12) corresponds to the tail 
Regarding claim 4, Aggerholm as modified discloses the filter device according to claim 3, and Aggerholm further teaches wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the further end of the support part is connected to the one end of the retrieving part (end to end connection between stent 12 and filter 14 results in no overlap, see Fig. 1, para [0043]).
Regarding claim 6, Aggerholm as modified discloses the filter device according to claim 3, and Aggerholm further teaches wherein the retrieving part (414) comprises a plurality of retrieving rods (struts 30, Figs. 1, 4-5; para [0052]; portion 414 is second filter and has same structure as 14, para [0069]) distributed along a circumferential direction of the support part (Fig. 1), and one end of each of the plurality of retrieving rods (30) is connected to the support part (12), and further ends of the plurality of retrieving rods (30) are constrained together by the constraining part (32).
Regarding claim 9, Aggerholm as modified discloses the filter device according to claim 2, and Aggerholm as modified by Koehler further teaches wherein the stent part comprises a support part when the connecting part is disposed at the first end of the 
Regarding claim 11, Aggerholm as modified discloses the filter device according to claim 9, and Aggerholm further teaches wherein the support part (12), in an entire length thereof, is not overlapping with the filtering part (14) in an axial direction of the filter device when the second end of the stent part (12a) corresponds to the tail end of the filter device (end to end connection between stent 12 and filter 14 results in no overlap, see Fig. 1, para [0043]).
Regarding claim 14, Aggerholm as modified discloses the filter device according to claim 1, and Koehler teaches wherein the connecting part has a recessed space (inside of hook 66, Fig. 11a) configured to engage with an external mechanism (230, para [0062]).
Regarding claim 15, Aggerholm as modified discloses the filter device according to claim 14, and Koehler teaches wherein the connecting part is a hook or a tube having a notch (hook 66, Fig. 11a, para [0062]).

Claims 5, 7, 8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm and Koehler as applied to claim 1 above, and further in view of Gilson et al, US 2008/0027481 A1 (“Gilson”).
Regarding claim 5, Aggerholm as modified discloses the filter device according to claim 3, but is silent as to wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part.
However, Gilson, in the same field of art, namely filtering devices for blood vessels having degradable portions to convert the filter between filtering and stenting operations (see paras [0257] and [0269]), teaches a filter (340, Figs. 52a-n, para [0252] to [0279]) having a filtering part (121) with a first end and a second end (Fig. 52b) and a support/stent part (303) having a first end and a second end (302, 312, Fig. 52b), and a retrieving part (crown portions at 312, Fig. 52b, para [0256]) on the support part, and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part (121) in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part (Figs. 52b, para [0256]; filter elements 121 overlap with stent portions 303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support/stent part and the filter part of Aggerholm overlap as taught by Gilson in order to provide the stated advantages of capturing thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimizing the risk of complications such as migration and perforation (Gilson, para [0264]).
Regarding claim 10, Aggerholm as modified discloses the filter device according to claim 9, but is silent as to wherein the support part, in a partial or an entire length 
However, Gilson, in the same field of art, namely filtering devices for blood vessels having degradable portions to convert the filter between filtering and stenting operations (see paras [0257] and [0269]), teaches a filter (340, Figs. 52a-n, para [0252] to [0279]) having a filtering part (121) with a first end and a second end (Fig. 52b) and a support/stent part (303) having a first end and a second end (302, 312, Fig. 52b), and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part (121) in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device (Figs. 52b, para [0256]; filter elements 121 overlap with stent portions 303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support/stent part and the filter part of Aggerholm overlap as taught by Gilson in order to provide the stated advantages of capturing thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimizing the risk of complications such as migration and perforation (Gilson, para [0264]).
Regarding claims 7 and 12, Aggerholm as modified discloses the filter device according to claims 6 and 9, but is silent as to wherein the further ends of the plurality of retrieving rods or first end of the filter part are provided with a plurality of connecting holes, and the constraining part comprises a constraining body which passes through the plurality of connecting holes and is fixed.
However, Gilson, in the same field of art, namely filtering devices for blood vessels having degradable portions to convert the filter between filtering and stenting operations (see paras [0257] and [0269]), teaches a filter (340, Figs. 52a-n, para [0252] to [0279]) having a filtering part (121) with a first end and a second end (Fig. 52b), a degradable constraining part (suture 342, Figs. 52e-g, para [0254]) configured to constrain at least the first end of the filtering part (para [0255]), a support/stent part (303) having a first end and a second end (302, 312, Fig. 52b), and a plurality of retrieving rods (individual arm elements of 121, Fig. 52b) wherein the ends of the plurality of retrieving rods or the first end of the filter part are provided with a plurality of connecting holes (341, Figs. 52e-f, para [0254]), and the constraining part (342) comprises a constraining body (suture body, Fig. 52e) which passes through the plurality of connecting holes and is fixed (para [0255]; suture is tied in knot, para [0281]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the retrieving rods and/or the first end of the filter part of Aggerholm with the holes and the constraining body passing through the holes as taught by Gilson in order to provide the stated advantages of minimizing the amount of material and controlling the degradation of the constraining part to become encapsulated with the frame into the vein wall, (Gilson, para [0303]), and also since the degradable constraining suture (342) and holes (341) arrangement could be substituted for the degradable rods (30) and ring (32) of Aggerholm to lead to the predictable result of allowing the filter part to expand against the vein wall and remain in the body with the stent part and therefore require no further removal of the filter.
Regarding claims 8 and 13, Aggerholm as modified discloses the filter device according to claims 7 and 12, and Gilson further teaches wherein at least one end of the constraining body is fixed (suture 342 is tied in knot, Fig. 52e, para [0281]), and a further end of the constraining body (342) passes through the plurality of connecting holes (341) and then is connected to the one end of the constraining body (Figs. 52e-g, paras [0254]; [0282]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for filtering devices having biodegradable features that allow the filter to remain in the blood vessel and/or convert into a stent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771